
	

115 HR 5513 : Big Bear Land Exchange Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5513
		IN THE SENATE OF THE UNITED STATES
		December 11, 2018 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for an exchange of lands with San Bernardino County, California, to enhance management
			 of lands within the San Bernardino National Forest, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Big Bear Land Exchange Act. 2.DefinitionsIn this Act:
 (1)CountyThe term County means the County of San Bernardino, California. (2)Federal landThe term Federal land means the approximately 73 acres of Federal land administered by the Forest Service generally depicted as Federal Land Proposed for Exchange on the Map.
 (3)Non-Federal landThe term non-Federal land means the approximately 71 acres owned by the County generally depicted as Non-Federal Land Proposed for Exchange on the Map. (4)SecretaryThe term Secretary means the Secretary of Agriculture.
 (5)MapThe term Map means the map titled Big Bear Land Exchange and dated August 6, 2018. 3.Exchange of land; equalization of value (a)Exchange authorizedSubject to valid existing rights and the terms of this Act, no later than one year after the date that the portion of the Pacific Crest National Scenic Trail is relocated in accordance with subsection (h), if the County offers to convey the non-Federal land to the United States, the Secretary shall—
 (1)convey to the County all right, title, and interest of the United States in and to the Federal land; and
 (2)accept from the County a conveyance of all right, title, and interest of the County in and to the non-Federal land.
				(b)Equal value and cash equalization
 (1)Equal value exchangeThe land exchange under this section shall be for equal value, or the values shall be equalized by a cash payment as provided for under this subsection or an adjustment in acreage. At the option of the County, any excess value of the non-Federal lands may be considered a gift to the United States.
 (2)Cash equalization paymentThe County may equalize the values of the lands to be exchanged under this section by cash payment without regard to any statutory limit on the amount of such a cash equalization payment.
 (3)Deposit and use of funds received from countyAny cash equalization payment received by the Secretary under this subsection shall be deposited in the fund established under Public Law 90–171 (16 U.S.C. 484a; commonly known as the Sisk Act). The funds so deposited shall remain available to the Secretary, until expended, for the acquisition of lands, waters, and interests in land for the San Bernardino National Forest.
 (c)AppraisalThe Secretary shall complete an appraisal of the land to be exchanged under subsection (a) in accordance with—
 (1)the Uniform Appraisal Standards for Federal Land Acquisitions; and (2)the Uniform Standards of Professional Appraisal Practice.
 (d)Title approvalTitle to the land to be exchanged under this Act shall be in a format acceptable to the Secretary and the County.
 (e)Survey of non-Federal landsBefore completing the exchange under this Act, the Secretary shall inspect the non-Federal lands to ensure that the land meets Federal standards, including hazardous materials and land line surveys.
 (f)Costs of conveyanceAs a condition of conveyance, any costs related to the exchange under this section shall be paid by the County.
 (g)Management of acquired landsThe Secretary shall manage the non-Federal land acquired under this section in accordance with the Act of March 1, 1911 (16 U.S.C. 480 et seq.; commonly known as the Weeks Act), and other laws and regulations pertaining to National Forest System lands.
 (h)Pacific Crest National Scenic Trail relocationNo later than three years after the date of enactment of this Act, the Secretary, in accordance with applicable laws, shall relocate the portion of the Pacific Crest National Scenic Trail located on the Federal land to—
 (1)adjacent National Forest System land; (2)land owned by the County, subject to County approval;
 (3)land within the Federal land, subject to County approval; or (4)a combination of paragraphs (1), (2), and (3).
 (i)Map and legal descriptionsAs soon as practicable after the date of the enactment of this Act, the Secretary shall finalize a map and legal descriptions of all land to be conveyed under this Act. The Secretary may correct any minor errors in the map or in the legal descriptions. The map and legal descriptions shall be on file and available for public inspection in appropriate offices of the Forest Service.
			
	Passed the House of Representatives December 10, 2018.Karen L. Haas,Clerk
